671 N.W.2d 539 (2003)
ESTATE OF Betty Jean SHINHOLSTER, Deceased, by Johnnie E. Shinholster, Personal Representative, Plaintiff-Appellee,
v.
ANNAPOLIS HOSPITAL, assumed name for Oakwood United Hospitals, Inc., Defendants-Appellants, and
Dennis Adams, M.D. and Mary Ellen Flaherty, M.D., Defendants.
Estate of Betty Jean Shinholster, Deceased, by Johnnie E. Shinholster, Personal Representative, Plaintiff-Appellee,
v.
Katherine Adams, Personal Representative of the Estate of Dennis Adams, M.D., and Mary Ellen Flaherty, M.D., Defendants-Appellants, and
Annapolis Hospital, assumed name for Oakwood United Hospitals, Inc., Defendant.
Docket Nos. 123720, 123721, COA Nos. 225710, 225736.
Supreme Court of Michigan.
November 21, 2003.
On order of the Court, the applications for leave to appeal from the February 14, 2003 judgment of the Court of Appeals are considered, and they are GRANTED. The motion for leave to file brief amicus curiae in Docket No. 123720 is GRANTED.
MARILYN J. KELLY, J., concurs and states as follows:
I agree with the decision to grant leave to appeal in this case. I would direct the parties to brief an additional issue: if this Court were to apply the lower cap for noneconomic damages under MCL 600.1483 to cases of medical malpractice resulting in death, especially under circumstances where a patient would otherwise have fallen within the specifically enumerated categories in MCL 600.1483, would such an application violate the Equal Protection Clause of the Michigan Constitution, Const. 1963, art. 1, § 2.